The election of William B. Adams, returned a member from the town of Marblehead, was controverted by John L. Harris and others, on the ground, that he was ineligible as a representative, by reason of his holding the offices of deputy collector and inspector of the customs, under the government of the United States.1
The committee on elections made the following report in this case, at the May session2:—
“ The committee on elections have had under consideration the petition of John L. Harris and others, inhabitants of Mar-blehead, against the right of William B. Adams to hold his seat; they alleging that he is a deputy collector and an inspector of the customs, at said Marblehead, and in consequence not entitled to his seat. The petitioners have proved to the committee, that said Adams was a deputy collector on the 4th of May last, and that he has assumed to act, and did sign his name as such, on the 7th and 20th May, and that he has performed the duties of inspector, since his election to a seat in this house. On the other side, the collector of the customs, *236for the district of Marblehead and Lynn, appeared before the committee, and tinder oath declared, that William B. Adams had been a deputy collector, but that he resigned that office on the 10th day of May last, the day on which the town meeting was held, for the choice of representatives to the general court; that he has had no authority to act in that capacity since, but was directed to settle up his accounts forthwith. He also declared as aforesaid, that there is no permanent inspector at Marblehead; that William B. Adams has occasionally been employed as inspector, but at the time of his taking his seat, he held no office whatever at the custom house. No other objection having been made, the committee believe, and hereby report, that William B. Adarns is entitled to his seat.”
The report was agreed to.

 J. H. 12.


 Same, 83.